DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/17/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a concise explanation of relevance has not been provided for Non-Patent Literature citation no. 3 (Office Action dated 01/11/2022 for Chilean Patent Application No. 03109-2020). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the language of “the decomposition gas…being sufficient to decompose the anhydrous metal oxalate compound particulates and form a gaseous oxalate by-product” renders the claim indefinite has it is unclear how effective the decomposition gas is intended to be in order to be considered sufficient. Particularly, the term “sufficient” is a relative term as a degree to which is the decomposition gas composition is required to be effective at decomposing (i.e., how quickly or readily the compound is decomposed) cannot be determined, such that the scope of the decomposition gas composition is indefinite. 
Claim 1 recites the limitation "the concentration of contaminants" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
In claims 13-14, 16, 28-29, and 42, the percentage values (“12% hydrogen,” “1% non-metallic impurities,” etc.) render the claims indefinite as they are unclear to a compositional unit with which the percentage is intended to be taken (atoms, weight, volume, etc.). For examination purposes, the values will be treated as a volume percent when referring to a gas composition (claims 13-14, 16, and 28-29) and a weight percent when referring to a powder composition (claim 42). 
Claims 2, 6, 11-16, 22-24, 26-30, 38-39 and 42 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 12-14, 27-28, 30, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnett et al. (GB419953A, hereinafter referred to as "Garnett").
Regarding claims 1, 12-14, 27-28, and 30, Garnett teaches heating of a mixture of dried ferrous, nickel, and copper oxalates under reducing conditions to yield an alloy powder of nickel, iron, and copper (Pg. 3 lines 99-108), wherein the reducing conditions include heating the dry metal oxalates in a stream of only nitrogen gas (100% N2 and 0% O2) at 300ºC to complete decomposition, after which the metal is in the form of an extremely fine black powder, followed by heating in hydrogen gas at a higher temperature of about 600-1000ºC to obtain a stable metal powder (Pg. 2 lines 98-111, Pg. 3 lines 1-10). Garnett discloses that interaction between the finely divided metals and oxides of carbon produced by the decomposition of the oxalates is avoided during the decomposition step (Pg. 2 lines 103-105). Furthermore, as the metal powder is successfully formed during decomposition of the metal oxalates, it necessarily follows that gaseous by-products generated by decomposition of the oxalates under nitrogen are separated from the powder. Additionally, Garnett teaches metal oxides formed during decomposition of the 
Regarding claims 2 and 6, as Garnett teaches starting from hydrated forms of the metal oxalates followed by drying in an oven to obtain a mixture of dry metal oxalates (Pg. 1 lines 85-92, Pg. 2 lines 98-100), it necessarily follows that water vapor is formed and separated from the hydrated metal oxalates are when they are heated to obtain the dried forms. 
Regarding claim 42, Garnett teaches the instant method achieves alloys with a high degree of purity (Pg. 1 lines 38-45), but Garnett does not recite a specific concentration of impurities remaining in the metal powder formed. However, in considering that Garnett teaches identical decomposition and refining steps to the steps of the instant claims, the powder formed in the method of Garnett would be expected to comprise not greater than about 1% non-metallic impurities. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Garnett et al. (GB419953A, hereinafter referred to as "Garnett") as applied to claim 1 above. 
Regarding claim 26, Garnett teaches a secondary, higher heating temperature range of about 600-1000ºC (Pg. 3 lines 3-11). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 11, 22-24, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett et al. (GB419953A, hereinafter referred to as "Garnett") as applied to claim 1 above, and further in view of Jordan, Robert Kenneth (US3955961A, hereinafter referred to as "Jordan").
Regarding claims 22-24 and 38-39, Garnett is silent regarding a decomposition and refining step pressure as claimed. 
Jordan teaches a process for the production of metals from metal oxalates containing less than 12% water by heating in a reducing atmosphere (Col. 3 lines 38-46). Jordan teaches that by conducting the process over a wide range of increasing pressures from 0.8-30 atm (0.81-30.4 bar when converted), the metal oxalates can decompose with increasing rapidity (Col. 6 lines 56-67). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Regarding claim 11, Garnett does not teach a decomposition temperature of at least about 360ºC as claimed. 
Jordan teaches a process for the production of metals from metal oxalates containing less than 12% water by heating in a reducing atmosphere (Col. 3 lines 38-46). Jordan further teaches that by conducting the process over a wide range of increasing temperatures, particularly from 250-500ºC for nickel and 350-500ºC for other metals, the metal oxalates can decompose with increasing rapidity (Col. 6 lines 56-67). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garnett and employ the increased decomposition temperature range as taught by Jordan during decomposition of the nickel, cobalt, and ferrous oxalates in order to accelerate the decomposition process and increase the production rate of the fine alloyed powder. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett et al. (GB419953A, hereinafter referred to as "Garnett") as applied to claim 1 above, and further in view of Carney et al. (NPL "Rapid nickel oxalate thermal decomposition for producing fine porous nickel metal powders: Part 1: Synthesis" hereinafter referred to as "Carney").
claims 15-16 and 29, Garnett does not teach the decomposition gas containing hydrogen in not greater than about 12% and the refining gas comprising at least about 50% nitrogen as claimed. 
Carney teaches a method of producing elemental nickel powder from precursor nickel oxalate powder (Abstract). Carney teaches the addition of 5% hydrogen to an inert carrier gas flow during decomposition as being effective for reducing the amount of residual oxygen found in the solid product. Furthermore, Carney teaches successful decomposition and reduction of the nickel oxalate to elemental nickel under a 5% hydrogen-inert gas mixture (Pg. 6 – Sec. 3.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garnett and introduce 5% hydrogen into the decomposition nitrogen gas stream in order to reduce a residual oxygen impurity in the formed metal powder. It would have been further obvious to one of ordinary skill to maintain the 5% hydrogen-nitrogen gas stream in the higher heat reduction step of Garnett as Carney teaches maintaining the same carrier gas to complete both decomposition and reduction, thereby eliminating a need for switching gas systems and reducing material consumption during forming of the metal powders. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736